DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on April 18, 2019, July 22, 2019, and August 11, 2019 has been considered by the examiner.

    Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Objections
Claim 9 is objected to because of the following informalities:  in line 2, the word “filed” should be changed to “filled.”  Appropriate correction is required.
Claim 19-22 are objected to because of the following informalities: in claim 19, line 3, the word “an” should be changed to “a.”  Appropriate correction is required.  Claims 20-22 are objected to because they depend on claim 19. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 18, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claims 12, 18, and 22 recite the limitation "each electrode plate" in line 2.  It is unclear whether this refers to the “first electrode plate” or the “second electrode plate.” As such, there is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7-9, 12-15, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harley, US 2015/0370376. 

Regarding Claim 7, Harley (Fig. 3) teaches a display screen (e.g., Device 100 has a display; par. 0045), comprising a glass substrate (104), wherein the display screen further comprises:
-a first electrode plate (310) disposed on a surface of the glass substrate (e.g., Together, upper body 311 and upper capacitive plate 312, which constitute upper portion 310, are considered a “first electrode plate” disposed on the bottom surface of glass cover 104);
-a second electrode plate (320) disposed below the glass substrate (e.g., Together, lower body 321 and lower capacitive plate 322, which constitute lower body 320, are considered a “second electrode plate” disposed under cover glass 104), wherein the first electrode plate and the second electrode plate constitute a capacitor (e.g., Upper capacitive plate 312 and lower capacitive plate 322 form a capacitor; par. 0056), and there is a space between the first electrode plate and the second electrode plate (e.g., Compressible element 330 fills the space between upper capacitive plate 312 and lower capacitive plate 322), so that when external pressure is applied to the display screen, the first electrode plate is elastically deformed (e.g., When pressure is applied to cover glass 104, upper capacitive plate 312 is deformed to place pressure on compressible element 330; par. 0056); and
-a controller (circuitry), connected to the first electrode plate and configured to: when external pressure is applied to the display screen, calculate a changed capacitance value of the capacitor based on a change of the space between the first electrode plate and the second electrode plate; and calculate a pressure value based on the changed capacitance value (e.g., Associated electronic circuitry used to measure capacitive changes due to pressure exerted by user and estimate force, which is considered a “pressure value”; par. 0057). 

Regarding Claim 8, Hartley (Fig. 3) teaches the display screen according to claim 7, wherein the space between the first electrode plate and the second electrode plate is greater than or equal to 0.2 mm and less than or equal to 2.5 mm (e.g., Compressible element 300, which constitutes the space between elements 310 and 320, is 0.2 mm; par. 0055).

Regarding Claim 9, Hartley (Fig. 3) teaches the display screen according to claim 7, wherein the space between the first electrode plate and the second electrode plate is air, or is filled with a substance that does not hinder elastic deformation of the first electrode plate (e.g., Space between elements 310 and 320 is filled with compressible element 300, which allows for deformation of element 310; par. 0055).

Regarding Claim 12, Harley (Fig. 3) teaches the display screen according to claim 7, wherein there are at least two first electrode plates, and each electrode plate and the second electrode plate constitute a capacitor (e.g., Force sensor 300 may include one or more capacitive plates; par. 0034. For example, the upper capacitive plate 312 may consist of multiple plates.  Together with lower capacitive plate 322, these plates form a capacitor; par. 0056).

Regarding Claim 13, Harley (Fig. 3) teaches an electronic device, comprising:
-a display screen (100), comprising:
-a glass substrate (104);
-a first electrode plate (310) disposed on a surface of the glass substrate (e.g., Together, upper body 311 and upper capacitive plate 312, which constitute upper portion 310, are considered a “first electrode plate” disposed on the bottom surface of glass cover 104);
-a second electrode plate (320) disposed below the glass substrate (e.g., Together, Lower body 321 and lower capacitive plate 322, which constitute lower portion 320, are considered a “second electrode plate” disposed under cover glass 104), wherein the first electrode plate and the second electrode plate constitute a capacitor (e.g., Upper capacitive plate 312 and lower capacitive plate 322 form a capacitor; par. 0056), and there is a space between the first electrode plate and the second (e.g., Compressible element 330 fills the space between upper capacitive plate 312 and lower capacitive plate 322), so that when external pressure is applied to the display screen, the first electrode plate is elastically deformed (e.g., When pressure is applied to cover glass 104, upper capacitive plate 312 is deformed to place pressure on compressible element 330; par. 0056); and
-a controller (circuitry), connected to the first electrode plate and configured to: when external pressure is applied to the display screen, calculate a changed capacitance value of the capacitor based on a change of the space between the first electrode plate and the second electrode plate; and calculate a pressure value based on the changed capacitance value (e.g., Associated electronic circuitry used to measure capacitive changes due to pressure exerted by user and estimate force, which is considered a “pressure value”; par. 0057). 

Regarding Claim 14, Harley (Fig. 3) teaches the electronic device according to claim 13, wherein the space between the first electrode plate and the second electrode plate is greater than or equal to 0.2 mm and less than or equal to 2.5 mm (e.g., Compressible element 300, which constitutes the space between elements 310 and 320, is 0.2 mm; par. 0055).

Regarding Claim 15, Harley (Fig. 3) teaches the electronic device according to claim 13, wherein the space between the first electrode plate and the second electrode plate is air, or is filed with a substance that does not hinder elastic deformation of the first electrode plate (e.g., Space between elements 310 and 320 is filled with compressible element 300, which allows for deformation of element 310; par. 0055).

Regarding Claim 18, Harley (Fig. 3) teaches the electronic device according to claim 13, wherein there are at least two first electrode plates, and each electrode plate and the second electrode plate constitute a capacitor (e.g., Force sensor 300 may include one or more capacitive plates; par. 0034. For example, the upper capacitive plate 312 may consist of multiple plates.  Together with lower capacitive plate 322, these plates form a capacitor; par. 0056).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Harley in view of Abileah, US 2003/0222857.

Regarding Claim 11, Harley teaches the display screen according to claim 7, but does not teach wherein the second electrode plate is a front housing of the display screen or an iron frame of a liquid crystal display module (LCM) of the display screen.

However, Abileah (Fig. 1) teaches the concept of a display panel positioned underneath a touch panel (e.g., LCD 50 positioned underneath touch panel 68).  In the combined invention, an LCD would be positioned underneath lower portion 320 of Harley.  In effect, the lower portion 320 of Harley would act as a “front housing” of the display screen.  This is similar to Applicant’s Fig. 8.  The claim limitation “wherein the second electrode plate is a front housing of the display screen” would therefore be achieved.  For purposes of this Office Action, because of Applicant’s use of the word “or,” the limitation “an iron frame of a liquid crystal display module (LCM) of the display screen.”   

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Harley with the above features of Abileah.  Adding an LCD panel to a touch panel allows a user to have the convenience of a touch display panel with a display screen known for providing excellent quality images.  
Regarding Claim 17, Harley teaches the electronic device according to claim 13, but does not teach wherein the second electrode plate is a front housing of the display screen or an iron frame of a liquid crystal display module (LCM) of the display screen.

However, Abileah (Fig. 1) teaches the concept of a display panel positioned underneath a touch panel (e.g., LCD 50 positioned underneath touch panel 68).  In the combined invention, an LCD would be positioned underneath lower portion 320 of Harley.  In effect, the lower portion 320 of Harley would act as a “front housing” of the display screen.  This is similar to Applicant’s Fig. 8.  The claim limitation “wherein the second electrode plate is a front housing of the display screen” would therefore be achieved.  For purposes of this Office Action, because of Applicant’s use of the word “or,” the limitation “an iron frame of a liquid crystal display module (LCM) of the display screen.”   

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Harley with the above features of Abileah.  Adding an LCD panel to a touch panel allows a user to have the convenience of a touch display panel with a display screen known for providing excellent quality images.  

Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Harley in view of Endo, US 2009/0201268.

Regarding Claim 10, Harley teaches the display screen according to claim 7, but does not teach wherein an electrode material is coated or printed on the surface of the glass substrate, to constitute the first electrode plate.

However, Endo (Fig. 8) teaches the concept of an electrode plate being coated onto a substrate (e.g., Electrode plate 96 is coated onto first substrate 18; par. 0077).   In the combined invention, the upper electrode plate 311 of Harley would be coated onto glass cover 104.  The claim limitation “coating or printing a first electrode plate on a surface of the glass substrate” would therefore be achieved.  For purposes of this Office Action, because of Applicant’s use of the word “or,” the limitation “printing” will be ignored. 

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Harley with the above teachings of Endo.  Endo suggests that this allows for reduced panel thickness (par. 0077).  For example, the upper body 311 of Harley would be eliminated.

Regarding Claim 16, Harley teaches the electronic device according to claim 13, but does not teach wherein an electrode material is coated or printed on the surface of the glass substrate, to constitute the first electrode plate.

However, Endo (Fig. 8) teaches the concept of an electrode plate being coated onto a substrate (e.g., Electrode plate 96 is coated onto first substrate 18; par. 0077).   In 

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Harley with the above teachings of Endo.  Endo suggests that this allows for reduced panel thickness (par. 0077).  For example, the upper body 311 of Harley would be eliminated.

Claims 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Harley in view of Endo and in further view of Abileah. 

Regarding Claim 19, Harley (Fig. 3) teaches a method of manufacturing a display screen (e.g., Device 100 has a display; par. 0045) comprising:
providing a glass substrate (104);
-wherein a first electrode plate (312) and a second electrode plate (322) constitute a capacitor (e.g., First capacitive plate 312 and second capacitive plate 322 form a capacitor; par. 0056); 
providing a controller (circuitry), connected to the first electrode plate and configured to: when external pressure is applied to the display screen, calculate a changed capacitance value of the capacitor based on a change of a space between the first (e.g., Associated electronic circuitry used to measure capacitive changes due to pressure exerted by user and estimate force, which is considered a “pressure value”; par. 0057). 

Harley does not teach coating or printing a first electrode plate on a surface of the glass substrate. 

However, Endo (Fig. 8) teaches the concept of an electrode plate being coated onto a substrate (e.g., Electrode plate 96 is coated onto first substrate 18; par. 0077).   In the combined invention, the upper electrode plate 311 of Harley would be coated onto glass cover 104.  The claim limitation “coating or printing a first electrode plate on a surface of the glass substrate” would therefore be achieved.  For purposes of this Office Action, because of Applicant’s use of the word “or,” the limitation “printing” will be ignored. 

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Harley with the above teachings of Endo.  Endo suggests that this allows for reduced panel thickness (par. 0077).  For example, the upper body 311 of Harley would be eliminated.



However, Abileah (Fig. 1) teaches the concept of a display panel positioned underneath a touch panel (e.g., LCD 50 positioned underneath touch panel 68).  In the combined invention, an LCD would be positioned underneath lower portion 320 of Harley.  In effect, the lower portion 320 (including lower capacitive plate 322) of Harley would act as a “front housing” of the display screen.  This is similar to Applicant’s Fig. 8.  The claim limitation “wherein the second electrode plate is a front housing of the display screen” would therefore be achieved.  For purposes of this Office Action, because of Applicant’s use of the word “or,” the limitation “an iron frame of a liquid crystal display module (LCM) of the display screen.”   

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Harley in view of Endo with the above features of Abileah.  Adding an LCD panel to a touch panel allows a user to have the convenience of a touch display panel with a display screen known for providing excellent quality images.  

Regarding Claim 20, Harley in view of Endo and in further view of Abileah teaches the method according to claim 19.

(Fig. 3) further teaches wherein the space between the first electrode plate and the second electrode plate is greater than or equal to 0.2 mm and less than or equal to 2.5 mm (e.g., Compressible element 300, which constitutes the space between elements 310 and 320, is 0.2 mm; par. 0055).

Regarding Claim 21, Harley in view of Endo and in further view of Abileah teaches the method according to claim 19.

Harley (Fig. 3) further teaches wherein the space between the first electrode plate and the second electrode plate is air, or is filed with a substance that does not hinder elastic deformation of the first electrode plate (e.g., Space between elements 310 and 320 is filled with compressible element 300, which allows for deformation of element 310; par. 0055).

Regarding Claim 22, Harley in view of Endo and in further view of Abileah teaches the method according to claim 19.

Harley (Fig. 3) further teaches providing at least two first electrode plates, wherein each electrode plate and the second electrode plate constitute a capacitor (e.g., Force sensor 300 may include one or more capacitive plates; par. 0034. For example, the upper capacitive plate 312 may consist of multiple plates.  Together with lower capacitive plate 322, these plates form a capacitor; par. 0056).

Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY P RABINDRANATH whose telephone number is (571)270-5722. The examiner can normally be reached Monday through Friday, 9 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROY P RABINDRANATH/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        October 22, 2021